IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                                :        NO. 466
                                                      :
         AMENDMENT OF RULES                           :        JUDICIAL ADMINISTRATION
                                                      :
         4001- 4016 OF THE
                                                      :        DOCKET
         PENNSYLVANIA RULES OF                        :
         JUDICIAL ADMINISTRATION                      :




                                                    ORDER



PER CURIAM
      AND NOW, this 12th day of August, 2016, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rules 4001-4016 of the
Pennsylvania Rules of Judicial Administration are amended in the attached form.

        This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2017, except in the First Judicial District, in which it shall be
effective July 1, 2017. For the period from January 1, 2017 through July 1, 2017, the
First Judicial District shall be governed by Pa.R.J.A. Nos. 5000.1-5000.13, which are
rescinded as to all other judicial districts as of January 1, 2017.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and in brackets.